DISMISS; and Opinion Filed March 19, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01387-CV

   VERITEX COMMUNITY BANK, F/K/A VERITEX COMMUNITY BANK. N.A.,
                                Appellant
                                   V.
 JOHNSON KIDZ, INC., D/B/A KIDDIE ACADEMY CHILD CARE CENTER, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-06164

                            MEMORANDUM OPINION
                         Before Justices Myers, Osborne, and Nowell
                                 Opinion by Justice Osborne
       Before the Court is the parties’ March 7, 2019 agreed motion to dismiss this appeal due to

settlement. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                 /Leslie Osborne/
                                                 LESLIE OSBORNE
                                                 JUSTICE


181387F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 VERITEX COMMUNITY BANK, F/K/A                     On Appeal from the 134th Judicial District
 VERITEX COMMUNITY BANK. N.A.,                     Court, Dallas County, Texas
 Appellant                                         Trial Court Cause No. DC-14-06164.
                                                   Opinion delivered by Justice Osborne,
 No. 05-18-01387-CV        V.                      Justices Myers and Nowell participating.

 JOHNSON KIDZ, INC., D/B/A KIDDIE
 ACADEMY CHILD CARE CENTER,
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 19th day of March, 2019.




                                             –2–